Beck, J.
1. The plaintiff insists that the verdict is in conflict with the evidence, and that the Circuit Court erred in overruling a motion for a new trial leased upon that ground. We cannot coincide in this objection, for the reason that the abstract does not purport to contain aE the evidence submitted in the court below.
II. The plaintiff claims that an attorney’s fee of $150 was allowed in the verdict and judgment, and of this he complains. The abstract fails to establish the fact upon which this complaint is based. It is not shown that an attorney’s fee constitutes any part of the judgment.
III. Other alleged errors are pointed out in the assignment of errors, but as they are not presented in argument they must be regarded as waived. Some of them at least have no foundation of fact in the abstract.
The judgment of the Circuit Court must be
Affirmed.